Opinion filed February 16, 2012




                                               In The


   Eleventh Court of Appeals
                                            __________

                                      No. 11-12-00013-CV
                                          __________

   ROY E. KIMSEY, JR., INDIVIDUALLY, AND ENERGROWTH, INC.,
                            Appellants

                                                  V.

             LAW OFFICES OF BILL ALEXANDER, P.C., Appellee


                           On Appeal from the County Court at Law

                                      Midland County, Texas

                                Trial Court Cause No. CC-14,392


                             MEMORANDUM OPINION

       Roy E. Kimsey, Jr., individually, and Energrowth, Inc., defendants below, filed a notice
of appeal from the trial court’s order granting the plaintiff’s motion to retain the case on the
docket and the order denying the defendants’ motion to dismiss. Upon review of the docketing
statement, the notice of appeal, and the trial court’s orders, it appeared to this court that the trial
court had not entered a final appealable order. Unless specifically authorized by statute, appeals
may be taken only from final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835,
840–41 (Tex. 2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). We notified the
parties by letter dated January 19, 2012, and we requested that appellants respond by February 3,
2012, showing grounds to continue this appeal. Instead of filing a response showing grounds to
continue this appeal, appellants filed an original mandamus proceeding1 on February 2, 2012,
which this court denied on February 9, 2012.
       We have no jurisdiction to entertain this appeal absent a final judgment.        Because
appellants have not complied with this court’s request to show grounds to continue this appeal
and because a final judgment disposing of all claims and all parties has not been entered, we
dismiss this appeal. See TEX. R. APP. P. 42.3.
       Accordingly, the appeal is dismissed for want of jurisdiction.


                                                                         PER CURIAM


February 16, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




       1
        In re Roy E. Kimsey, Jr. and Energrowth, Inc., Cause No. 11-12-00046-CV.

                                                          2